27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Antonio Diago ABREGO, Appellant.
No. 94-1392MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Antonio Diago Abrego appeals the district court's refusal to allow Abrego to withdraw his guilty plea.  Having reviewed the record and the parties' briefs, we conclude Abrego is not entitled to any relief.  We thus affirm for the reasons stated in the district court's opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation